DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claims 1 and 2 read “the average number of hydroxyl groups of the hydroxy terminated pre-polymer plus the average number of hydroxyl groups of the monomeric polyol is equal to from 4.5 to 5.5. The term “equal to from” appears to be a typographical error.  Appropriate correction is required.
Claims 3-20 are depending claims which fail to alleviate the issues above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the hydroxyl terminated polyurethane pre-polymer comprises a mixture of hydroxy terminated pre-polymers comprising at least one different block.” However, claim 1 recites two options of hydroxyl terminated prepolymers, prepolymer i) containing a block of polysiloxane and a block of hydrophobic poly(alkylene oxide), or prepolymer ii) containing a block of fluoroalkyl and a block of hydrophobic poly(alkylene oxide). Both prepolymer i) and prepolymer ii) contain different blocks and it is unclear if the “mixture of hydroxy terminated pre-polymers” is referring to. For example, does the mixture encompass  a mixture of prepolymer i) and prepolymer ii) since they are different from each other or a mixture of prepolymers i) having different types of polysiloxane and/or hydrophobic poly(alkylene oxide) blocks.
Claim 17 recites “wherein at least 80 wt% of the blocks in the pre-polymer are blocks comprising polysiloxane or blocks comprising hydrophobic poly(alkylene oxide). However, claim 1 recites two options of hydroxyl terminated prepolymers, prepolymer i) or prepolymer ii). It is unclear if “the blocks” are referring to the blocks in prepolymer i), prepolymer ii) or to both prepolymers.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 recites “wherein the prepolymer comprises the reaction product of…an aliphatic diisocyanate...and diols that comprise a block comprising polysiloxane and/or a block comprising hydrophobic poly(alkylene oxide). However, claim 1 recites that the prepolymer i) containing a block of polysiloxane and a block of hydrophobic poly(alkylene oxide). Claim 19 is broadening the type of prepolymers to include two additional prepolymer types such as a prepolymer comprising a residue of aliphatic diisocyanate and a block of polysiloxane or a prepolymer comprising a residue of aliphatic diisocyanate and a block of hydrophobic poly(alkylene oxide).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 1, 2, 3, 17, and 19, would be allowable if rewritten to overcome the above claim objections, or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, or 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, set forth in this Office action.
Dependent Claims 4-16, 18 and 20 would also be allowable once the above issues are alleviated. 

The following is a statement of reasons for the indication of allowable subject matter:  
The first closest prior art is CN 101798375 A to Tang et al. (hereinafter Tang). Tang teaches a modified polyurethane (See abstract). Specifically, Tang teaches a hydroxyurethane prepolymer obtained by reacting a polytetrahydrofuran ether diol, a dihydroxy siloxane, and hexamethylene diisocyanate (para 71). The above modified polyurethane is used in the field of polyurethane inks (para 4).
Tang does not teach the free aliphatic diisocyanate, does not teach the monomeric polyol, and also does not teach the average number of hydroxyl groups of the hydroxy terminated pre-polymer plus the average number of hydroxyl groups of the monomeric polyol is equal to 4.5 to 5.5.
The second closest prior art is EP 467083 A2 to Simpert et al. (hereinafter Simpert). Simpert teaches a two stage process of forming a polyurethane comprising the first stage of forming an oligourethane (prepolymer) having free hydroxy groups comprising reacting an aliphatic diisocyanate with a perfluoroalkyl group containing diol having formula (1) and a polysiloxane (para 4-5 and 31, and 36), and a second stage of reacting the prepolymer with the alicyclic/aliphatic diisocyanate and chain extenders (para 36), wherein the chain extenders have 2 hydroxyl groups. (para 40).
Simpert does not teach the block comprising hydrophobic poly(alkylene oxide) and also does not teach the average number of hydroxyl groups of the hydroxy terminated pre-polymer plus the average number of hydroxyl groups of the monomeric polyol is equal to 4.5 to 5.5.
The third closest prior art is Zhen et al., “Synthesis and characteristics of siloxane-modified two-component waterborne polyurethane,” Progress in Organic Coatings, vol. 76, pages 1522-1526 (2013), (hereinafter Zhen). Zhen teaches the reaction scheme 
    PNG
    media_image1.png
    827
    993
    media_image1.png
    Greyscale
,  to form a siloxane modified hydroxyl-functional polyurethane, Si-HPUA (page 1523-1524). The Si-HPUA is then reacted with Bayhyur XP2547 which is a polyethylene glycol mono-methyl ether modified HDI trimer (page 1523)
Zhen does not teach the free aliphatic diisocyanate, does not teach the monomeric polyol, and also does not teach the average number of hydroxyl groups of the hydroxy terminated pre-polymer plus the average number of hydroxyl groups of the monomeric polyol is equal to 4.5 to 5.5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspo.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766